Citation Nr: 1749268	
Decision Date: 11/01/17    Archive Date: 11/13/17

DOCKET NO.  14-00 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased rating for tinea cruris, tinea unguium, and tinea pedis, claimed as skin condition, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased rating for peripheral neuropathy, left lower extremity, currently evaluated as 20 percent disabling.

3.  Entitlement to an increased rating for peripheral neuropathy, right lower extremity, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Eric A. Gang, Esquire




ATTORNEY FOR THE BOARD

B. Gabay


INTRODUCTION

The Veteran served on active duty from March 1964 to August 1969, and from December 1969 to March 1974.

The matter of skin condition comes before the Board of Veterans' Appeals (Board) on appeal from a June 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  The matters of peripheral neuropathy in the left and right lower extremities come before the Board on appeal from a December 2010 rating decision of the San Juan RO.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Skin Condition

The Veteran is service connected for tinea cruris, tinea unguium, and tinea pedis, claimed as skin condition, and assigned a 10 percent disability evaluation under Diagnostic Code 7806.  Diagnostic Code 7806 provides that dermatitis or eczema that involves less than five percent of the entire body or less than five percent of exposed areas affected, and; no more than topical therapy is required during the past 12-month period, is rated noncompensable (0 percent disabling).  Dermatitis or eczema that involves at least five percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period, is rated 10 percent disabling.  Dermatitis or eczema that involves 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period, is rated 30 percent disabling.  Dermatitis or eczema that involves more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period, is rated 60 percent disabling.  38 C.F.R. § 4.118.

The Veteran last received a VA examination to evaluate the current status of his skin condition in May 2011.  That examination diagnosed tinea unguium, tinea corporis, tinea cruris, tinea pedis, and tinea manuum and noted that 19 percent of the Veteran's entire skin was affected, and five percent of exposed skin.  The examiner also noted current treatment of Nystatin cream, applied daily; Lotrimin cream, applied daily; Terbinafine 250mg, taken daily; and Miconazole nitrate powder 2%, applied daily.  The examiner noted that the Veteran's condition had worsened.  As a result of this examination, the Veteran's 10 percent disability rating for his condition was continued.  

The Board finds that for the purposes of evaluating the current degree of severity of the Veteran's condition, the May 2011 examination does not represent objective contemporaneous evidence upon which a decision can lie.  VA's duty to assist includes providing a new medical examination when the available evidence is too old for an adequate evaluation of the current condition and the disability may have worsened.  Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993).  As such, the Board finds that a new VA examination is warranted.




Peripheral Neuropathy

The Veteran is service-connected for peripheral neuropathy in the left and right lower extremities and assigned a 20 percent rating for each lower extremity under Diagnostic Code 8699-8621.  Under Diagnostic Code 8621, mild incomplete paralysis of the external popliteal nerve is rated 10 percent disabling, moderate incomplete paralysis of the external popliteal nerve is rated 20 percent disabling, and severe incomplete paralysis of the external popliteal nerve is rated 30 percent disabling.  38 C.F.R. § 4.124a, Diagnostic Code 8621.

The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.

The Veteran's diagnosis of peripheral neuropathy stemmed from a September 2010 VA diabetes mellitus examination and an October 2010 VA electrodiagnostic examination, which revealed numbness and cramps in the lower extremities, sensory motor axonal, and mild demyelinating peripheral neuropathy in lower extremities.  

In a November 2013 rating decision, the RO increased the Veteran's disability rating to 20 percent.  However, there is no medical evidence of record regarding the Veteran's treatment for peripheral neuropathy aside from the two aforementioned 2010 examinations.   

The Board finds that for the purposes of evaluating the current degree of severity of the Veteran's condition, the 2010 examinations do not represent objective contemporaneous evidence upon which a decision can lie.  See Weggenmann, 5 Vet. App. 284.  As such, the Board finds that a new VA examination is warranted.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Attempt to obtain and associate with the claims file any outstanding VA or private medical evidence pertaining to the Veteran's treatment for his prostate.  If these records do not exist or cannot be obtained, the claims file should be documented accordingly.  38 C.F.R. § 3.159.

2.  Schedule the Veteran for a new medical examination with an appropriate clinician.  The purpose of the examination is to determine the current degree of severity of his service-connected skin condition.  The claims file must be made available to the VA examiner, and the examiner should review the file prior to the examination.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  Schedule the Veteran for a new medical examination with an appropriate clinician.  The purpose of the examination is to determine the current degree of severity of his service-connected peripheral neuropathy of the left and right lower extremities.  The claims file must be made available to the VA examiner, and the examiner should review the file prior to the examination.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




